Citation Nr: 1824502	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-25 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis C.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for peripheral artery disease (PAD).

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for PAD

5.  Entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder.

6.  Entitlement to an effective date earlier than December 12, 2011 for the assignment of service connection for a cardiac condition.
7.  Entitlement to a total disability rating due to individual unemployability (TDIU).

8.  Entitlement to special monthly compensation for aid and attendance (SMC A&A).


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan made in January 2013 and May 2014. 

The Veteran has died, but the Appellant (the Veteran's surviving spouse) was substituted as the claimant in a May 2012 decision by the RO.

The issues of entitlement to service connection for hepatitis C and PAD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection for hepatitis C was denied in an unappealed December 2003 rating decision, and the a claim to reopen the Veteran's previously denied claim for service connection was denied in April 2009.

2.  Evidence received since the April 2009 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for hepatitis C.

3.  Service connection for PAD was denied in an unappealed April 2009 rating decision.

4.  Evidence received since the April 2009 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for PAD.

5.  The Veteran's acquired psychiatric disorder was manifest by occupational and social impairment with deficiencies in most areas more than one year prior to filing his claim for an increased disability rating.

6.  In April 21, 2011, the Veteran filed a claim for a cardiac condition which was eventually granted, and the weight of the evidence indicates that, by April 21, 2011, the Veteran had begun to manifest the cardiac condition for which he was granted service connection.

7.  The Veteran's previously service connected disabilities prevented the Veteran from securing and maintaining substantially gainful employment, and the Veteran met the schedular criteria for TDIU.

8.  The Veteran was previously assigned a total disability rating for a cardiac condition, and, as of this decision, the Veteran's acquired psychiatric disorder has been found to be at least 60 percent disabling.


CONCLUSION OF LAW

1.  The April 2009 rating decision that denied reopening the Veteran's claim for service connection for hepatitis C is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  The criteria for reopening the Veteran's previously denied claim for service connection have been met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

3.  The April 2009 rating decision that denied reopening the Veteran's claim for service connection for is PAD final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

4.  The criteria for reopening the Veteran's previously denied claim for service connection have been met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

5.  The criteria for a disability rating of 70 percent effective April 21, 2011 have been met.  38 U.S.C. § 1155; 38 C.F.R. § 4.150, Diagnostic Code 9411 (2017).

6.  The criteria for an effective date of April 21, 2011 for the assignment of service connection for a cardiac condition have been met.  38 U.S.C. §§ 501, 7105(d); 38 C.F.R. §§ 3.156, 3.400(q), 20.201 (2017).

7.  The criteria for TDIU have been met.  38 U.S.C. § 1155; 38 C.F.R. § 4.16 (2017).

8.  The criteria for SMC A&A have been met.  38 U.S.C. § 1155; 38 C.F.R. § 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, the Appellant, nor the representative of record has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.  The Veteran was also provided with several VA examinations which the Board finds to be adequate for rating purposes.

The Board notes that in the March 2018 substantive appeal to the Board perfecting the issue of entitlement to an effective date earlier than December 12, 2011 for the assignment of service connection for a cardiac condition the Appellant's representative alleged that additional evidence had been submitted into the record, and the Appellant did not waive original consideration by the RO.  Upon reviewing the record, the Board finds that the additional evidence submitted is entirely immaterial to the matters at issue - the etiology of the Veteran's hepatitis C; the severity of his acquired psychiatric disorder; the Veteran's ability to secure and maintain employment; and entitlement to SMC A&A.  Additionally, the Board notes that the this decision is granting the claim for an earlier effective date to the earliest time allowed as a matter of law, and thus remand for consideration by the AOJ would be futile.  The claim for service connection for PAD is being reopened and remanded for further consideration.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

New and Material

The Appellant contends that new and material evidence has been submitted to reopen previously denied claims for service connection.  In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance, because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  

Hepatitis C

At issue is whether new and material evidence has been submitted to reopen a previously denied claim for service connection for hepatitis C.  New and material evidence to reopen the Veteran's claim has been associated with the claims file.

The RO originally denied the Veteran service connection for hepatitis C in December 2003.  The decision became final after the Veteran failed to submit additional evidence or file a notice of disagreement within one year of notification of the decision.  The Veteran subsequently filed a claim to reopen the issue, and, in April 2009, the RO found new and material evidence had not been submitted to reopen the Veteran's claim.  The Veteran appealed.

In the December 2003 rating decision, the RO denied the Veteran's claim, finding that the Veteran's hepatitis C was most likely due to substance abuse and therefore willful misconduct.  In the April 2009 rating decision, the RO declined to reopen the Veteran's claim, because the Veteran had not submitted additional evidence to substantiate his claim.  Evidence received since the April 2009 rating decision is sufficient to reopen the previously denied claim for service connection for hepatitis C.  
Evidence contained within the claims file prior to the April 2009 rating decision included treatment records prior to April 2009 which diagnosed the Veteran with hepatitis C and noted a history of intravenous drug use as well as a VA examination which indicated that the Veteran's hepatitis C was related to intravenous drug use.  Evidence received since April 2009 includes a written statement in April 2011 in which the Veteran alleged that his intravenous drug use was a coping mechanism to deal with the psychiatric symptoms associated with his service (which the Board notes the Veteran has been granted service connection for).  This is sufficient to reopen the Veteran's previously denied claim for service connection, because the evidence is both new, and give rise to a reasonable likelihood of substantiating the Veteran's claim.

PAD

At issue is whether new and material evidence has been submitted to reopen a previously denied claim of service connection for PAD.  New and material evidence to reopen the Veteran's claim has been associated with the claims file.

The RO originally denied the Veteran service connection for PAD in April 2009.  The decision became final after the Veteran failed to submit additional evidence or file a notice of disagreement within one year of notification of the decision.  The Veteran appealed.

In the April 2009 rating decision, the RO denied the Veteran's claim for service connection because the evidence did not establish and in-service incurrence, continuity of symptomology since separation of service, or a medical nexus between an in-service incurrence and a  current diagnosis.  Evidence received since the April 2009 rating decision is sufficient to reopen the previously denied claim of service connection for PAD.  

Evidence contained within the claims file prior to the April 2009 rating decision includes treatment records prior to April 2009 which diagnosed the Veteran with PAD.  Since April 2011, service connection was granted for a cardiac condition, and, in a March 2018 substantive appeal, the Appellant's representative cited to medical literature which suggested that the Veteran's cardiac condition was due to hardening of the Veteran's arteries; which in turn could be related to PAD.  This is sufficient to reopen the Veteran's previously denied claim of service connection, because the evidence is both new, and give rise to a reasonable likelihood of substantiating the Veteran's claim.

Acquired Psychiatric Disorder

At issue is whether the Veteran should have been assigned a disability rating in excess of 50 percent for an acquired psychiatric disorder.  The weight of the evidence indicates that the Veteran was entitled to a disability rating of 70 percent, but not higher.
 
The Veteran first filed a claim for service connection of an acquired psychiatric disorder in October 2002, and, in December 2003 the RO granted service connection and assigned a disability rating of 30 percent effective the date the claim was received.  In April 2011, the Veteran filed a claim for an increased rating, and in January 2013 the RO increased the Veteran's disability rating to 50 percent.  The Veteran appealed seeking a higher disability rating.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Acquired psychiatric disorders are rated pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a disability rating of 50 percent is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 70 percent rating is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A total disability rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or name.  38 C.F.R. § 4.130.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

The Appellant submitted a written statement indicated that the Veteran manifested a number of psychiatric symptoms including flashbacks; trouble sleeping; breakdowns; and manic depression.  The Appellant indicated that, due to this behavior, she feared for her life.

The Veteran's treatment records indicated that the Veteran manifested symptoms of an acquired psychiatric disorder more than one year prior to filing his claim for an acquired psychiatric disorder and continued to manifest them until his death.

A January 2010 VA treatment record indicates that the Appellant called the police after Veteran began stabbing his mattress. In December 2010, the Veteran reported that he was hospitalized due to his acquired psychiatric disorder, and that he manifested flashbacks. A December 2010 VA treatment record indicates that the Veteran manifested suicidal ideation.

The Veteran sought treatment at a VA facility in June 2011.  The Veteran was diagnosed with depression with suicidal ideation.  The examination was terminated due to the Veteran's behavior in which the Veteran began to use loud profane words.  As a result of this behavior, the Veteran was asked to leave.

The Veteran underwent a VA examination in July 2011.  The Veteran indicated that he had been married for 19 years, and that he had a good relationship with his three adult children who were very supportive.  The Veteran indicated that had had been retired since 2003.  The Veteran reported a number of psychiatric symptoms including poor sleep; nightmares; irritability; and social isolation.  The examiner made a number of observations including:  that the Veteran was clean, neatly groomed in appearance; had unremarkable psychomotor activity; was cooperative attitude; had a constricted affect, anxious mood, intact attention, and was intact to person, time, and place; had unremarkable thought processes and content; no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal ideation, or episodes of violence; judgement sufficient to understand outcome of behavior; average intelligence; and normal memory.  The examiner opined that the Veteran manifested occupational and social impairment with reduced reliability and productivity.  The examiner opined that the Veteran's acquired psychiatric disorder did not manifest total occupational or social impairment or occupational and social impairment with deficiencies in most areas.
  
The Veteran's mental health symptoms were not to the level of a total disability rating at any time during the period on appeal.  In order to meet the criteria for a total disability rating, the Veteran must have manifest total occupational and social impairment.  In this particular case, the Veteran did not manifest social impairment, because he was able to maintain relationships with his wife (the Appellant) and his adult children throughout the entire period on appeal.  As discussed below, the Veteran's relationship with the Appellant was no doubt strained, but lower disability ratings still anticipate high levels of social impairment that stop short of complete social impairment.  Therefore, the Veteran was not totally social impaired, and, as such, the Veteran did not manifest total occupational and social impairment; and a total disability rating is precluded.

The Veteran is entitled to a disability rating of 70 percent.  The Appellant - who witnessed the Veteran begin to stab a mattress - indicated that the Veteran manifested multiple breakdowns, and that she feared for her safety around the Veteran.  A VA care provider was alarmed enough by the Veteran's behavior that she had to stop providing treatment.  The Veteran's treatment records indicate that the Veteran manifested depression with suicidal ideation.  Taken together, the Board finds that the weight of the evidence is sufficient to find that the Veteran manifested occupational and social impairment with deficiencies in most areas.

The Board notes that the Veteran began manifesting increased psychiatric symptoms prior to the date of the Veteran's claim.  The effective date for an increased disability rating when the basis for the increase occurred within one year prior to filing the claim for service connection, the increase is effective as of the date the increase was factually ascertainable.  Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23 1998).  If the increased severity occurred more than one year prior to the date of claim, then the effective date is the date of claim.  Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  The Veteran's treatment records indicate that the incident in which the Veteran began stabbing his mattress occurred more than one year prior to the date of claim.  As such, it is medically ascertainable that the Veteran began to manifest occupational and social impairment with deficiencies more than one year prior to filing his claim.   

Here, the weight of the probative evidence of record indicates that the Veteran is entitled to a disability rating of 70 percent effective the date of claim.  As such, entitled to a disability rating of 70 percent effective April 21, 2011 is granted.

Cardiac Condition

At issue is whether the Veteran should have been granted an effective date earlier than December 12, 2011 for the grant of service connection for a cardiac condition.  An effective date of April 21, 2011 is granted.

The Veteran first filed for service connection for a cardiac condition on April 21, 2011, and, in October 2015, the RO granted the claim and assigned a total disability rating effective December 12, 2011.  The Appellant appealed the effective date for the assignment of service connection.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The Veteran submitted a written statement in April 2011 indicating that he had a heart condition.  He underwent a VA examination in July 2011 which indicated that the Veteran did not have a cardiac condition.  The Veteran was hospitalized for a heart condition in December 2011.  The Veteran's sinus rhythm was normal, but a single-photon emission computed tomography (SPECT) indicated that the Veteran had a cardiac condition with a markedly diminished ventricular ejection.  The Veteran died of a cardiac condition in January 2012.  In May 2014, the examiner who conducted the July 2011 examination provided an addendum opinion indicating that the Veteran had first begun to manifest a cardiac condition in December 2011, because this was when the Veteran's claim was verified by SPECT; but that the Veteran did not manifest it any earlier as a treatment record from June 10, 2003 did not indicate that the Veteran had manifested myocardial ischemia.

The weight of the evidence indicates that it is at least as likely as not that the Veteran's cardiac condition manifested at least as early as the Veteran's date of claim.  The Board notes that the July 2011 VA examination did not diagnose the Veteran with a cardiac condition.  The Board does not afford this much weight, because the Veteran was hospitalized and died of a cardiac condition within the next six months.  When given the opportunity to explain how such a serious cardiac condition could have eluded the examiner, the examiner indicated that the Veteran had not manifested a heart condition in 2003.  Be that as it may, this does not explain why one should conclude that the Veteran was not manifesting a cardiac condition almost a decade later between April 2011 and December 2011; particularly in light of the fact that the Veteran would die of cardiac condition by January 2012.  The Board notes that from April 2011 to December 2011 the Veteran's treatment records note normal sinus rhythm, but the Veteran also had normal sinus rhythm when his cardiac condition was confirmed by SPECT in December 2011.  As such, this is sufficient to leave a reasonable fact finder in a state of equipoise regarding whether or not the Veteran was manifesting a cardiac condition between April 2011 and December 2011, and the evidence is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  An effective date of April 21, 2011 for the assignment of service connection is granted.

Unfortunately, the Board cannot assign an effective date earlier than the date of claim, because April 21, 2011 was the first date that the Veteran claimed he had manifested a service-connected cardiac condition; and, as of this decision, the Veteran has been assigned an effective date of April 21, 2011.  38 C.F.R. § 3.400.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).

The Board notes that in the March 2018 substantive appeal to the Board perfecting the issue of entitlement to an effective date earlier than December 12, 2011 for the assignment of service connection for a cardiac condition the Appellant's representative alleged that additional evidence had been submitted into the record, and the Appellant did not waive original consideration by the RO.  As discussed above however, the earliest possible effective date for the Veteran's cardiac condition that is permitted under law has already been assigned to the Veteran.  As such, any additional evidence, however persuasive, would not provide an adequate basis for the establishment of an earlier effective date.

TDIU

The Board has considered whether the issue of entitlement to TDIU has been raised by the record, Rice v. Shinseki, 22 Vet. App. 447 (2009), and finds that it has.  The Veteran meets the schedular rating criteria for TDIU, because the Veteran had been assigned a disability rating for a single disability that is at least 60 percent disabling.  Additionally, the weight of the evidence indicates that the Veteran's disabilities prevented the Veteran from securing and maintaining substantially gainful employment - specifically insofar as his cardiac condition prevented most if not all physical labor; and his psychiatric condition prevented most if not all sedentary labor.  38 C.F.R. § 4.16.  As such, TDIU is granted throughout the period on appeal.

SMC A&A

At issue is whether the Veteran is entitled to SMC A&A.  SMC A&A is assigned if the Veteran was assigned a total disability rating as well as a disability rating that is independently 60 percent disabling.  38 C.F.R. § 3.350.  A total disability rating for a cardiac condition has been previously assigned, and, as of this decision, a disability rating of 70 percent has been assigned for an acquired psychiatric disorder.   Therefore SMC A&A is granted.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for hepatitis C is reopened.

New and material evidence having been submitted, the Veteran's claim for service connection for PAD is reopened.

A disability rating of 70 percent for an acquired psychiatric disorder effective April 21, 2011 is granted.

An effective date of April 21, 2011 for the assignment of service connection for a cardiac condition is granted.

TDIU is granted.

SMC A&A is granted.

	(CONTINUED ON NEXT PAGE)



REMAND

Hepatitis C

The Appellant contends that the Veteran should have been granted service connection for hepatitis C.  A June 2003 private treatment record indicates that the Veteran had a diagnosis of hepatitis C and a history of intravenous drug use, and an October 2003 VA general examination indicates that the Veteran's hepatitis C was likely due to his history of intravenous drug use.  In an April 2011 written statement, the Veteran reported that he began to use drugs in order to address his psychiatric symptoms that he developed during a period of service, and a January 2007 VA psychiatric examination indicate that the Veteran manifested a heroin addiction.  This is sufficient to trigger VA's duty to assist, and this matter must be remanded for a medical opinion in order to determine whether the Veteran's intravenous drug use was medically linked to his previously service connected acquired psychiatric disorder.
PAD

The Appellant contends that the Veteran should have been granted service connection for PAD.  Service connection for a cardiac condition was previously granted, and, in a March 2018 substantive appeal, the Appellant's representative cited to medical literature which suggested that the Veteran's heart condition was related to the hardening of the arteries; which could be related to the Veteran's PAD.  The Appellant's representative also indicated in the March 2018 substantive appeal that the Appellant did not waive consideration of this new evidence by the AOJ.  Therefore, this matter must be remanded in order to provide an opportunity for the AOJ to consider the additional evidence.


Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide a VA medical opinion in order to answer the following questions:

a.  Is it at least as likely as not (50 percent or more) that the Veteran's hepatitis C was proximately due to or aggravated by his previously service-connected acquired psychiatric disorder?  Why or why not?

b.  What is the significance, if any, of the reports by the Veteran before he died that his intravenous drug use was a coping mechanism to deal his psychiatric symptoms that he developed as a result of his service in light of VA's previous findings that the Veteran's hepatitis C was likely due to his history of intravenous drug use?  Why?

2.  Arrange to provide a VA medical opinion in order to answer the following questions:

a.  Is it at least as likely as not (50 percent or more) that a medical nexus existed between the Veteran's PAD and an in-service incurrence to include exposure to herbicide agents?  Why or why not?

b.  What is the significance, if any, of medical literature cited to the Form 9 Attachment submitted by the Appellant's representative (available in VBMS: Receipt Date: 3/19/2018; Document Type: VA 9 Appeal to the Board of Appeals; pp. 3-5)?  Why?

3.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Appellant and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


